Exhibit 10.6

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Jeffrey Lester (“Executive”) and USA Truck, Inc. (hereafter “the Company” hereby
enter into this Separation Agreement and General Release (“Agreement”).

 

WHEREAS, Executive’s employment with the Company or one of the Released Parties
is being terminated pursuant to Executive’s resignation; and

 

WHEREAS, Executive and the Company desire to agree to the terms and conditions
of Executive’s resignation.

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.     Termination of Employment. Executive acknowledges and agrees that his
employment with the Company ended on August 24, 2015 and Executive hereby
resigns from any and all service as an employee or officer of the Company.
Regardless of whether Executive signs this Agreement, the Company shall pay to
Executive one (1) month of vacation of Executive’s current annual base salary
($260,000.00) payable on the Company’s next regular payroll payment date.

 

2.     Agreement Regarding Payments. Executive agrees that the separation
payment, as set forth below, constitutes the entire amount of consideration
provided to Executive under this Agreement. Executive also understands and
agrees that, absent this Agreement, Executive would not otherwise be entitled to
the Separation Pay. Executive further acknowledges that the Separation Pay is in
consideration of and contingent on Executive executing and not revoking this
Agreement, as well as Executive’s agreement to and compliance with the other
terms and obligations under this Agreement.

 

2.1     The Company shall pay to Executive three (3) months severance of
Executive’s current annual base salary ($260,000.00) payable in installments in
accordance with the Company’s regular payroll payment schedule. Payment of
Separation Pay shall commence being paid as soon as practicable after the
Effective Date of this Agreement, as defined below.

 

3.     Waiver and Release. Executive agrees, for Executive, his spouse, heirs,
executor or administrator, assigns, insurers, attorneys and other persons or
entities acting or purporting to act on Executive’s behalf, to unconditionally
release, acquit and forever discharge the Company and its past, present, and
future affiliates, parents, subsidiaries, directors, officers, employees,
shareholders, partners, agents, representatives, predecessors, successors,
assigns, insurers, attorneys, benefit plans (including equity plans) sponsored
by the Released Parties and said plans’ fiduciaries, agents and trustees
(collectively “the Released Parties”), from any and all actions, causes of
action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages of any nature whatsoever, judgments, levies and executions of any kind,
whether in law or in equity, known or unknown, which Executive now has, owns or
holds, or claims to have had, owned or held, or which Executive at any time
prior to now had, owned or held, or claimed to have had, owned or held against
the Released Parties or in any way connected to Executive’s employment with the
Company or one of the Released Parties and/or termination of employment with the
Company or one of the Released Parties. This release specifically includes,
without limitation, breach of any implied or express employment contracts or
covenants; entitlement to any pay or benefits, including insurance and any
claims under any retirement plan; claims for wrongful termination, public policy
violations, defamation, emotional distress or other common law matters; claims
of discrimination based on race, sex, age, religion, national origin,
disability, veteran’s status, sexual preference, marital status or retaliation;
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act,
the National Labor Relations Act, the Uniformed Services Employment and
Reemployment Rights Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, the False
Claims Act, any claim arising under any common law principle; any claim under
any bonus plan or program, any claim under any equity plan maintained by the
Released Parties and any and all stock options, restricted stock units, purchase
rights or any other awards granted thereunder, and any claim under the Released
Parties’ Human Resources policies.

 

 
Page 1 of 4

--------------------------------------------------------------------------------

 

 

4.     Release Exclusions – Protection of Executive Rights. Nothing in the
waiver language above or any other part of this Agreement releases or otherwise
limits any right that Executive may have to file an administrative charge of
discrimination with, provide information to, or participate in an investigation
conducted by any federal or state administrative agency, including the U.S.
Equal Employment Opportunity Commission. Furthermore, Executive understands that
he is not releasing any rights or claims or indemnification or applicable
liability insurance coverage and any rights or claims that Executive is
precluded from waiving by operation of law. However, Executive agrees to waive
all rights to recover money or other individual relief should any administrative
agency file any proceeding on Executive’s behalf (except for money properly
awarded by the Securities and Exchange Commission).

 

5.     Promise Not To Sue. A “promise not to sue” means Executive promises not
to sue any Released Party in court. This is different from the Waiver and
Release in Section 3 above. Besides waiving released claims, Executive agrees
never to sue any Released Party for any reason covered by the Waiver and
Release. Executive may, however, file suit to enforce this Agreement or to
challenge its validity under the ADEA. If Executive sues any Released Party in
violation of this Agreement (i) Executive shall be required to pay that Released
Party’s reasonable attorneys’ fees and other litigation costs incurred in
defending against Executive’s suit, or alternatively (ii) the Company can
require Executive to return all but $100.00 of the money and benefits paid to
Executive under this Agreement. In that event, the Company shall be excused from
any remaining obligations that exist solely because of this Agreement.

 

6.     Waiver of Claims Under Age Discrimination in Employment Act. As part of
this Agreement, Executive understands that he is waiving all claims for age
discrimination under the Age Discrimination in Employment Act (“ADEA”) through
and including the date of Executive’s execution of this Agreement. This
Agreement is intended to comply with the terms of the Older Workers Benefit
Protection Act. Accordingly, Executive understands and acknowledges the
following:

 

 

A.

the Separation Benefits are provided as consideration in exchange for the
release contained in this Agreement, including releasing claims under the ADEA
up to and including the date of Executive’s execution of this Agreement;

 

 

B.

Executive is being advised herein by the Company to consult with legal counsel
prior to executing this Agreement, has had an opportunity to consult with and to
be advised by legal counsel of his choice, fully understands the terms of this
Agreement, and enters into this Agreement freely, voluntarily and intending to
be bound;

 

 

C.

Executive has been given a period of twenty-one (21) days to review and consider
the terms of this Agreement, and the release contained herein, prior to its
execution; and

 

 

D.

Executive may, within seven (7) days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to: Tom
Glaser, President & CEO, USA Truck, Inc., 3200 Industrial Park Road, Van Buren,
Arkansas, 72956. If Executive revokes this Agreement, the Company owes Executive
nothing under this Agreement. This Agreement will not become effective and
enforceable until the eighth day following Executive’s execution of this
Agreement, assuming Executive does not revoke the Agreement (“Effective Date”).

  

 
Page 2 of 4

--------------------------------------------------------------------------------

 

 

7.     Promise Not To Sue. A “promise not to use” means Executive promises not
to sue any Released Party in Court. This is different from the Waiver and
Release in Section 3 above and the Waiver of Claims in Section 6 above. Besides
waiving released claims, Executive agrees never to sue any Released Party for
any reason covered by the Waiver and Release. Executive may, however, file suit
to enforce this Agreement or to challenge its validity under the ADEA. If
Executive sues any Released Party in violation of this Agreement (i) Executive
shall be required to pay that Released Party’s reasonable attorneys’ fees and
other litigation costs incurred in defending against Executive’s suit, or
alternatively (ii) the Company can require Executive to return all but $100.00
of the money and benefits paid to Executive under this Agreement. In that event,
the Company shall be excused from any remaining obligations that exist solely
because of this Agreement.

 

8.     Non-Disparagement. Executive shall not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon the Released Parties or their good will,
products or business opportunities, or in any manner detrimental to Released
Parties, though Executive may give truthful and nonmalicious testimony if
properly subpoenaed to testify under oath.

 

9.     Confidential Information. During the course of Executive’s employment
with the Company, the Company has shared trade secrets and confidential and
proprietary information with Executive. Further, given the nature of the
business of the Company, Executive agrees that disclosing such trade secrets and
confidential and proprietary information would be detrimental to the business of
the Company. Therefore, Executive agrees to: (a) use his best efforts and
exercise diligence to protect and safeguard the trade secrets and confidential
and proprietary information of the Company (“Company Confidential Information”);
(b) not disclose to any third party any Company Confidential Information; (c)
not use, directly or indirectly, for his own benefit or for the benefit of
another, any Company Confidential Information; and (d) return to the Company any
Company Confidential Information, in whatever form (paper, electronic, etc.) no
later than August 31, 2015.

 

10.     Return of Company Property. Executive will return to the Company by
August 31, 2015 all Company property in his possession, including, but not
limited to, files, laptop computers, notebooks, records, documents, notes (and
copies thereof), keys, PDAs, pricing information, printers, computers,
associated hardware and software, and any and all other tangible and intangible
property belonging to the Company or relating to Executive’s employment with the
Company.

 

11.     Confidentiality of this Agreement. Executive promises to keep this
Agreement’s terms and conditions confidential. Executive will not disclose those
terms and conditions to any person, except his tax advisor, legal counsel, and
immediate family members, unless required to do so by law. Executive further
agrees that: (i) in the event of disclosure to any of the above-permitted
persons, he shall advise such person(s) beforehand of this Agreement’s
confidentiality; and (ii) a disclosure by any of them shall be considered a
disclosure by him.

 

12.     Entire Agreement. This Agreement set forth the entire agreement between
Executive and the Company as to the termination of Executive’s employment with
the Company and fully supersedes any and all prior agreements or understandings
between Executive and the Company or one of the Released Parties pertaining to
the termination of Executive’s employment, except that Executive’s obligations
in any restrictive covenants with the Company are not superseded and remain in
full force and effect.

 

13.     Severability. To the extent that any portion of this Agreement may be
held to be invalid or legally unenforceable by a court of competent
jurisdiction, the remaining portions of the relevant paragraph and this
Agreement shall not be affected and shall be given full force and effect.

 

14.     Governing Law. This Agreement is deemed made and entered into in the
State of Arkansas, and in all respects shall be interpreted, enforced and
governed under the internal laws of the State of Arkansas, without giving effect
to any state’s principles of Conflict of Laws, to the extent not preempted by
federal law.

  

 
Page 3 of 4

--------------------------------------------------------------------------------

 

 

15.     Compliance with Section 409A. Notwithstanding anything to the contrary
contained in this Agreement, any payments provided under this Agreement are
intended to comply with Section 409A of the Internal Revenue Code (“Section
409A”), and the provisions of this Agreement shall be interpreted such that the
payments provided are either not subject to Section 409A or are in compliance
with Section 409A. The Company may modify any payments due under this Agreement
at any time solely as necessary to avoid adverse tax consequences under Section
409A. Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i) and using the identification methodology selected by the
Company from time to time) on the date Executive terminates his employment, then
any payment which would be considered “nonqualified deferred compensation”
within the meaning of Section 409A that Executive is entitled to receive upon
the termination of Executive’s employment and which otherwise would be payable
during the six-month period immediately following the termination of Executive’s
employment will instead be paid on the earlier of the first day of the seventh
month following the termination of Executive’s employment or Executive’s death.

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE CONTAINS A WAIVER AND GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. EXECUTIVE ACKNOWLEDGES THAT HE HAS
CAREFULLY READ AND UNDERSTANDS THIS AGREEMENT, AND THAT HE HAS BEEN ADVISED TO
AND HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS
AGREEMENT.

 

The parties have executed this Separation Agreement and General Release on the
date(s) indicated below.

 

JEFFREY LESTER

 

USA TRUCK INC.

     

/s/ Jeffrey Lester

 

/s/ Tom Glaser

Signature

 

Tom Glaser

   

USA Truck, Inc.

     

9/15/15

 

9/15/15

Date

 

Date

 

 

Page 4 of 4